Citation Nr: 1644186	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-23 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a scar of the right anterior temple.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 10 percent for traumatic brain injury (TBI) and in excess of 70 percent after September 26, 2014.

4.  Entitlement to an initial evaluation in excess of 40 percent for residuals of prostate cancer and in excess of 20 after July 22, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.

In August 2016, the Veteran appeared before the undersigned and delivered sworn testimony at a Central Office hearing.  

The issues of service connection for a skin disorder and increased evaluations for TBI and residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appellate period, the Veteran's right anterior temple scar was painful and stable, and did not manifest one characteristic of disfigurement.




CONCLUSION OF LAW

The Veteran does not meet the criteria for an evaluation in excess of 10 percent for a painful facial scar.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14 (2014), 4.118, Diagnostic Codes 7800, 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by a March 2010 letter.  The claim was last adjudicated in a May 2016 Supplemental Statement of the Case.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records, including VA treatment records.  The Veteran submitted photographs which have been associated with the claims file.  

During the appeal period, the Veteran has been afforded multiple VA examinations of his scar of the right anterior temple.  See VA examinations dated April 2010, September 2012, February 2013.  The examiners noted the relevant history of the disabilities and described the disabilities in detail sufficient for rating purposes.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).    

During the August 2016 hearing, the undersigned Veterans Law Judge clarified the issues on appeal and the elicited testimony from the Veteran.  Moreover, the VLJ allowed the Veteran an additional 60 days following the hearing to submit evidence in support of his claim.   See, e.g., Bd. Hrg. at 3.  The actions of the VLJ supplement the VCAA and comply with any related duties required during a hearing.  38 C.F.R. § 3.103.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Analysis

Painful Scar

The severity of the disfigurement caused by the Veteran's facial scar is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800 - Disfigurement of the head, face, or neck.  The Board notes that in September 2008 VA amended the criteria for evaluating scars.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  

The amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008.  See 38 C.F.R. § 4.118, Note prior to Diagnostic Code 7800 (2010); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran filed a claim for increase in March 2010.

In this case, the Veteran has a painful scar and is rated appropriately with the currently assigned 10 percent rating.  While the scar may itch or may cause intermittent pain, it has routinely been described as stable and frequent loss of covering of skin over the scar is not shown by the medical evidence or alleged by the Veteran.  See VA examinations dated April 2010, September 2012, February 2013.  The Board notes that an increased evaluation for painful and unstable scars requires three or four scars with symptoms of pain and frequent loss of covering of skin over the scar.  As such, an additional or higher rating is not warranted based on an unstable scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  

Disfigurement

The Board is notes that the rating criteria directs VA to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4 (2016).  

Accordingly, the evaluation of the Veteran's facial scar involves a determination of entitlement under Diagnostic Code 7800.  Diagnostic Code 7800 provides that a scar of the head, face, or neck with one characteristic of disfigurement is assigned a 10 percent rating.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  

A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note 1 to Diagnostic Code 7800 the eight characteristics of disfigurement are defined as: a scar 5 or more inches (13 or more centimeters (cm)) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 cm²); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 cm²); underlying soft tissue missing in an area exceeding 6 square inches (39 cm²); and skin indurated and inflexible in an area exceeding 6 square inches (39 cm²). 

During an April 2010 VA examination, the Veteran reported that his scar was painful.  Examination of the facial scar revealed it is along the right temple, linear and is slightly lighter than the surrounding area.  The scar measured .01 cm x 3.5 cm.  It had no signs of breakdown, was non-adherent and was not elevated or depressed.  There was no inflammation, edema, or keloid formation.  There was no gross distortion of the face or asymmetry.  The scar caused no limitation of motion or function.  

During a September 2012 VA scar examination, the examiner noted that the Veteran's scar at the right anterior temple was not painful.  Examination of the facial scar revealed that there was no abnormal pigmentation of the head, face, or neck.  The scar measured .01 cm x 2.5 cm.  It had no signs of breakdown, was non-adherent and was not elevated or depressed.  There was no gross distortion of the face or asymmetry.  The scar caused no limitation of motion or function.  

During a February 2013 VA examination, the examiner noted that the Veteran's scar at the right anterior temple was not painful.  The scar measured .01 cm x 2.5 cm.  The examiner described the scar as stable with no disfigurement.  
The February 2013 examiner noted no elevation, depression, adherence to underlying soft tissue, no abnormal pigmentation, and no tissue loss or nerve damage.  The scar caused no limitation of motion or function.  

During the August 2016 hearing, the undersigned Veterans Law Judge clarified the issues on appeal and the VLJ elicited testimony from the Veteran.  The Veteran has not alleged and the evidence does not indicate that the Veteran's right anterior temple scar manifests one characteristic of disfigurement.  


Given the size of the scar and that the Veteran's right anterior temple scar does not exhibit one characteristic of disfigurement, the Board finds that a higher or separate rating is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804 (2016).

Extra-Schedular Consideration

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

In this case, the Board finds that the evidence of record, lay and medical, does not present an exceptional or unusual disability picture.  The pain and other symptoms associated with the Veteran's facial scar, and overall level of disability, are contemplated by the currently assigned ratings and corresponding diagnostic codes.  In addition, the evidence does not reflect and the Veteran has not asserted that the facial scar has resulted in marked interference with employment, frequent hospitalization, or any similar issues.



ORDER

An evaluation in excess of 10 percent for a scar of the right anterior temple is denied.


REMAND

Increased Evaluation - TBI 

During the August 2016 hearing, the Veteran testified that he has experienced increasing cognitive difficulties that are associated with his TBI.  See, e.g., Bd. Hrg. at 29.  The Board notes that the Veteran was last examined for his TBI disability in September 2012 and received a General Medical examination in February 2013.

In light of the Veteran's testimony regarding a worsening of his TBI disability since he was last examined by VA, the Board finds that a VA examination should be afforded to the Veteran to determine the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

The Board acknowledges the Veteran's representative's contention at the August 2016 hearing regarding the evaluation of the Veteran's TBI disability.  See , e.g., Bd. Hrg. at 20.  In that regard, the RO originally granted service connection for TBI in July 2010, evaluating the disability under Diagnostic Code 8045.  Thereafter, the RO granted service connection for depression, associated with TBI, and replaced Diagnostic Code 8045 with Diagnostic Code 9434, finding that, as the September 2014 VA examiner could not delineate the Veteran's TBI symptoms from his depressive disorder, the conditions must be rated together.  

Note 1 to DC 8045 provides that if the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Therefore, given the Veteran's representative's contentions and the need for another examination to ascertain the severity of the Veteran's service-connected TBI residuals, on remand, the RO should ensure that the examiner considers, to the extent that it is possible, the delineation of symptoms attributable to the Veteran's TBI and depressive disorder.  

Increased Evaluation - Prostate Cancer

During the August 2016 hearing, the Veteran testified that he has experienced increasing residual disability from his service-connected prostate cancer.  The Veteran testified that his urinary frequency and incontinence has increased in severity since his last VA examination.  See, e.g., Bd. Hrg. at 4.  

The Board notes that the Veteran was last examined for this disability in July 2015.  In light of the Veteran's testimony regarding a worsening of his residuals of prostate cancer disability since he was last examined by VA, the Board finds that a VA examination should be afforded to the Veteran to determine the severity of his disability.  See Green, 1 Vet. App. at 121.

Service Connection

The Veteran contends that he incurred a skin disorder of the chest (described as a rash) in service.  The Veteran testified that he noticed the first manifestation of this skin disorder in service after a deployment to Korea.  The Board observes that the veteran was assigned to the 1st Battalion, 23rd Infantry, 2nd Infantry division, a unit associated with exposure to herbicide in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.p.

In order to ascertain the etiology of the Veteran's skin disorder symptoms, VA obtained a medical opinion in September 2012.  This report reflects the examiner examined the Veteran and provided a diagnosis of dermatitis/eczema regarding the Veteran's claimed skin disability.  However, the examiner did not offer an opinion on the etiology of the Veteran's skin disability.  The Board therefore concludes that the September 2012 report is inadequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and evaluation records, including records from the Richmond, Virginia and New York HHS VA Medical Centers.

2.  Schedule the Veteran for an examination to determine the current severity of the Veteran's TBI disability.  The examiner is directed to complete the Traumatic Brain Injury Disability Benefits Questionnaire.  

The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

To the extent that it is medically feasible, the examiner should delineate the manifestations of the Veteran's TBI and his service-connected depressive disorder.  If the manifestations cannot be clearly separated, the examiner should so state.  

3.  Schedule the Veteran for an examination to determine the current severity of the Veteran's residuals of prostate cancer.  The electronic claims folders should be provided to the examiner and reviewed in conjunction with the examination. 

4.  Schedule the Veteran for an examination with an appropriate examiner to render an opinion as to the etiology of the Veteran's dermatitis/eczema disability.  
The file should be reviewed by the examiner prior to providing the opinion and a notation should be made that such a review has occurred. All appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dermatitis/eczema is due to or caused by service, to include exposure to herbicide.  The Veteran's exposure to herbicides is conceded in this case.   

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


